Citation Nr: 1224943	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  05-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to October 1971, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which established service connection for PTSD, and assigned an initial rating of 30 percent, effective August 2, 2002.  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date assigned for the establishment of service connection.

In May 2008 and January 2010, the Board remanded the case for additional development.  This having been completed, the case has been returned to the Board for further review.

The Veteran's initial rating claim in this case remains in controversy because the evaluation assigned is less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issue of entitlement to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD is productive of some occupational and social impairment with reduced reliability and productivity due to symptoms including frequent depression and anxiety, chronic sleep impairment, flashbacks and nightmares, irritability and poor anger management, lack of energy and interest in activities, isolation, and difficulty establishing and maintaining effective work and social relationships; with no homicidal or current suicidal ideation, persistent danger to self or others, obsessional rituals, abnormal speech patterns, inability to maintain personal appearance or hygiene, gross impairment of thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior; most nearly approximating a 50 percent disability rating, but not higher. 


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for an initial disability rating of 50 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in August 2002, July 2003, and June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition, the Board notes that, with respect to the Veteran's initial rating claim, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claim for a higher initial disability rating for PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA and private medical records, and Social Security Administration disability records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with multiple VA examinations in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned, the fact-finder must evaluate the evidence since the effective date of the claim and assign staged ratings where appropriate.  Staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating are:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that, unless the symptoms and/or degree of impairment due to a service-connected psychiatric disability can be distinguished from any other diagnosed psychiatric disorders, e.g., major depression and alcohol dependence, VA must consider all psychiatric symptoms in the adjudication of the claim.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130.

Here, the pertinent evidence of record includes outpatient treatment records, VA examination reports, and a private psychiatric evaluation report.  

The Veteran was afforded a VA examination dated in August 2002.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran had combat service in the Army and was awarded the Purple Heart Medal, after being shot in the face and left elbow by a sniper.  The Veteran was noted to have received psychiatric treatment at VA for depression and insomnia.  He had been diagnosed with PTSD and depressive disorder, NOS.  The examiner noted that the Veteran held several jobs and, since 1991, had worked part time repairing pumps.  The examiner noted that the Veteran had been married and divorced six times.  The Veteran reported chronic nightmares that were so frightening that he sometimes defecated in his sleep.  He also reported that he was physically abusive during his second marriage, and consumed a lot of alcohol for the first 7 or 8 years after he returned from Vietnam.  Upon examination, the Veteran was alert and fully oriented, and was indicated to have good short term memory and no evidence of long-term memory deficit.  There was no evidence of obsessions, compulsions or panic symptoms.  His speech was clear and coherent without evidence of circumstantial, tangential or loss associations.  The Veteran's speech was goal oriented and he denied ever experiencing hallucinations or bizarre delusions.  He further denied any paranoid or grandiose beliefs.  The examiner indicated that the Veteran's range of affect was mildly restricted.  The Veteran reported feeling depressed once or twice a week and that he needed sleep aides to sleep normally.  The Veteran reported poor energy in the last three to four years, although he indicated that his appetite was good.  The Veteran reported difficulties in concentration and impaired self-esteem.  The examiner also noted that the Veteran had significant guilt related to his experiences in Vietnam that distorted his perceptions and personal interactions.  The Veteran denied current suicidal ideation, although he indicated that he had thought about it in the past.  The Veteran was also noted to have a lot of guilt related to losing 10 out of 12 men in his squad in Vietnam.  The Veteran reported that he had unwanted memories of the war three to four times during the prior week that sometimes lasted up to three hours, as well as two nightmares in the previous week.  The Veteran also reported that he experienced flashbacks and that sometimes that were so vivid that he totally disassociated.  These involved visual and auditory stimuli.  The Veteran indicated that he would become tearful when reminded of the war and that he would avoid talking and thinking about the war.  He indicated that he felt detached most of the time and that he felt numb 25-30 percent of the time.  On the other hand, the Veteran reported feeling happy in the prior week and indicated that he felt a lot of love for his daughter and her mother.  The Veteran indicated some concentration difficulties, some irritability, and significant hypervigilence.   The Veteran was not diagnosed with PTSD, but was indicated to have depressive disorder.  He was assigned a GAF score of 55.

The Veteran was again examined by VA in August 2003.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's family and military history were noted.  After service, the Veteran was noted to work in the well drilling business until 1991 when it went bankrupt.  Since that time he worked part time repairing pumps.  The Veteran also had a general insurance license.  The Veteran was noted to have been married six times, the last 10 years ago, and had a daughter from the second marriage and a grandson.  The Veteran was noted to have multiple head injuries, including a motor vehicle accident in service, and has had diagnoses related to this and other psychiatric disabilities, including generalized anxiety disorder, PTSD, and depression.  The Veteran was noted to drink heavily after service, but only occasionally at present.  The Veteran was noted to be on Social Security Administration disability benefits due mental instability and that he could not become employed.  On examination, the Veteran was well groomed, alert, and oriented.  His manner was defensive and subtly hostile.  He spoke with a normal rate and rhythm, his mood was dysphoric, and his affect restricted.   He tended to ramble and get off topic, but he denied hallucinations.  He indicated a vague suicidal ideation, but no current intent to kill himself.  He did not appear psychotic, his concentration was adequate, his short term memory impairment was mild, and his remote memory was intact.  The Veteran's PTSD symptoms included re-experiencing stressful service experiences, nightmares two to three times per week, daily unwanted memories, and flashbacks.  He indicated that he would react emotionally and physically when reminded of the event, perspiring or getting clammy hands.  The Veteran indicated that he tried to avoid thoughts and feeling about the war, including movies, books, news and memorials.  He also indicted that he was less interested in activities that he used to enjoy, including fishing, keeping neat, and socializing.  He stated that he enjoyed talking to his counselor at the Vet Center and that he loved his daughter.  The examiner indicated that the Veteran had avoidance symptoms in the moderate range.  The Veteran was also noted to have sleep impairment for which he took medication, and irritability when he was provoked.  The examiner noted some concentration issues, and startle response to loud noises.  The Veteran was diagnosed with PTSD, chronic, delayed onset, and depressive disorder, NOS.  He was assigned a GAF score of 55.  

The Veteran was again examined by VA in August 2008.  The Veteran's claims file, and service, VA, and private medical records were reviewed in connection with the examination.  The Veteran endorsed symptoms of depression.  He was noted to have been divorced six times, had two friends, and liked to watch movies and read.  He had no history of suicide attempts, violence/assaultiveness, or issues associated with alcohol or substance abuse.  On examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was unremarkable and his speech was spontaneous, clear, and coherent.  He was attentive, his affect was full, and he was oriented times 3.  His thought process and content were unremarkable, and he had no delusions.  He was indicated to be of average intelligence and understood the outcome of his behavior.  The Veteran was noted to have sleep impairment, but no hallucinations, or inappropriate or obsessive/ritualistic behavior.  He was noted to have panic attacks, but no homicidal or suicidal thoughts, or episodes of violence.  The Veteran's impulse control was indicated to be fair, he was able to maintain minimum personal hygiene, and his memory was normal times three.  The Veteran's PTSD symptoms were indicated to be recurrent and intrusive distressing recollections and dreams (nightmares), avoidance of thoughts feelings, and conversations associated with the trauma (detachment/restricted range of affect), sleep disturbance, irritability, anger, hypervigilence, and flashbacks.  The Veteran was diagnosed with PTSD, chronic, and assigned a GAF score of 55. The examiner found that there was no total occupational and social impairment due to PTSD signs and symptoms, and that PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was however, reduced reliability and productivity due to PTSD symptoms.  His PTSD symptoms, including hypervigilence and detachment, were indicated to result in moderate social impairment.  In this regard, the examiner indicated that the Veteran had two friends at present, compared to six friends before service.  The examiner stated that the Veteran was not umemployable due to PTSD.  The Veteran stated that he had not worked since a head injury in 1991 and added that he had applied for numerous jobs without success.

The Veteran was again examined by VA in September 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to receive medication and therapy in connection with his PTSD.  The Veteran reported that he was chronically depressed, although the examiner indicated that test results suggested that the Veteran was over reporting affective symptoms.  The Veteran was noted to have been divorced six times and had a daughter, but that they were not close.  He also indicated that he had no friends for the past 8-10 years.  He was noted to stay home or watch TV.  There were no suicide attempts and no issues with alcohol or substance abuse, but the Veteran indicated that he slapped 2-3 people.  On examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was unremarkable and his speech was spontaneous, clear, and coherent.  He was attentive, his affect was full, and he was oriented times three.  His thought process and content were unremarkable, and he had no delusions.  He was indicated to be of average intelligence and understood the outcome of his behavior.  The Veteran was noted to have sleep impairment, but no hallucinations, or inappropriate or obsessive/ritualistic behavior.  He was not found to have panic attacks, and there was no homicidal ideation.  The Veteran indicated suicidal thoughts, and some episodes of violence (slapping 2-3 people).  The Veteran's impulse control was indicated to be fair, he was able to maintain minimum personal hygiene, and his memory was normal times three.  The Veteran's PTSD symptoms were indicated to be recurrent and intrusive distressing recollections and dreams (nightmares), avoidance of thoughts feelings, and conversations associated with the trauma, sleep disturbance, irritability, anger, hypervigilence, and exaggerated startle response.  The Veteran was diagnosed with PTSD, chronic.  The examiner found that there was no total occupational and social impairment due to PTSD signs and symptoms, and that PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was also no reduced reliability and productivity due to PTSD symptoms, nor was there occasional decrease in work efficiency or intermittent ability to perform occupation tasks.

Finally, the Veteran was examined by VA in November 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report. The Veteran was noted to have a diagnosis of PTSD with a GAF score of 60.  No other psychiatric disorder was diagnosed.  He was indicated to have occupational and social impairment due to mild or transient  symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran's family history was noted and he indicated that he had no friends, but an occasional girlfriend.  There were no suicide attempts noted and no issues with alcohol or substance abuse, but the Veteran was indicated to have a history of violence and assaultiveness.  The Veteran was indicated to have not worked since 1995, when he went on Social Security Administration disability.  The Veteran's psychiatric history was noted, including diagnoses and treatment for PSTD and depressive disorder, and a GAF score of 40 in March 2004.  The Veteran's PTSD symptoms were indicated to be recurrent and distressing recollections and dreams, including physiological reactions, avoidance of thoughts, feelings, conversations, and activities, detachment from others, sleep disturbance, irritability and ager, hypervigilence, and exaggerated startle response.  These symptoms were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran was indicated to have mild to moderate symptoms.  In this regard, the examiner stated that the Veteran's subjective complaints during the examination appeared to be out of proportion to the objective examination findings.  

A review of the Veteran's Vet center and outpatient treatment records indicates continued treatment for PTSD and depression.  Overall, he has been assigned GAF scores ranging from 40 to 60, with most scores in the 50-55 range.  The veteran's records indicate that the Veteran's symptoms have been worse than those reported on the VA examinations.  Treatment records indicate continued PTSD symptoms, particularly at night, and continued nightmares.  He indicated on a number of occasions that he doesn't want to go to sleep, since he gets nightmares.  Treatment records also note isolation, irritability, heightened startle reflex, avoidance of news, and depressed symptoms.  Some treatment records indicate that the Veteran's PTSD was found to be severe to disabling, and others indicated that the Veteran had become increasingly non-functional, so that he could no longer keep his occupational licenses or keep a job.  

Based on the evidence of record, and giving the benefit of the doubt to the Veteran, the Board finds that a higher 50 percent rating is warranted in this case.  The evidence in this case indicates symptoms of depressed mood, diminished interest in pleasurable activities, insomnia, loss of energy, recurrent nightmares (sometimes with loss of bowel and bladder incontinence), diminished ability to concentrate, and occasional recurrent suicidal ideation.  The Veteran also indicated that he had very few meaningful social relationships, and indicated that he does not want to be around other people.  He has been indicated to have difficulty in marriage relationships, having been divorced six times, and recent estrangement from his daughter.  The examiners in this case indicated that the Veteran's symptoms were in the mild to moderate range and his GAF scores were noted to be 55, with one score of 60, indicating at least a moderate level of impairment, and his treatment reports indicated GAF scores of 40 and 50.  These findings correspond to a level of impairment consistent with the 50 percent disability rating.

A higher 70 percent rating is not warranted in this case.  Although the Veteran reported some suicidal ideation in the past, and difficulty adapting to social and stressful circumstances, among other symptoms, there is no indication that his disability is productive of obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, and neglect of personal appearance and hygiene.  There is also no evidence of serious irritability and anger, and there is no indication that the Veteran's behavior was manifested by periods of violence.  Based on these findings, a higher 70 percent rating is not warranted.

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine and concluded that, in this case, the preponderance of the evidence is in favor of a higher evaluation.   38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

In this case, the Board notes that the VA examinations of the Veteran were conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been reviewed, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  Similarly, in this case, the findings regarding the Veteran's disabilities are not undermined by a failure to review the Veteran's claims file.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In this regard, the Board notes that, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms and behavior because this requires only personal knowledge as it comes through the senses.  Layno, 6 Vet. App. at 470.  However, the Veteran's descriptions of the severity of his psychiatric disability are weighed against clinical evaluations provided by the medical personnel who have extensively examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  The Board finds that the reports of the VA examiners in this case are the most persuasive, based as they were on examinations and observations of the Veteran, conducted by examiners trained to evaluate psychiatric disorders, and based on the criteria needed to evaluate the Veteran's disability under the appropriate rating criteria.  Furthermore, these clinicians also considered the Veteran's complaints and descriptions of his impairment when describing the severity of his PTSD.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has first carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for such disability and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Id.


ORDER

An initial rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the issue of entitlement to a TDIU listed on the cover page, the Board acknowledges that the RO has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

Here, the Board notes that the Veteran's treatment records indicate that the Veteran is unemployed, and has been on Social Security Administration disability due in  part to his service-connected disability.  And while his VA examination reports do not indicate severe occupational impairment, some treatment records indicate that the Veteran's PTSD was found to be severe to disabling, and others indicated that the Veteran had become increasingly non-functional, so that he could no longer keep his occupational licenses or keep a job.  And the Veteran was denied vocational rehabilitation, as it was determined that it was not feasible for the Veteran to benefit from a program designed to return him to gainful employment.  Therefore, resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

Finally, the record includes treatment records from the VA Medical Center and Vet Center in Tallahassee, Florida.  These records reflect that the Veteran is receiving ongoing treatment for PTSD from these facilities.  On remand, the AOJ should request any outstanding relevant treatment records from these facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to a claim for individual unemployability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The AOJ should request and associate with the claims file any outstanding relevant treatment records for the Veteran from the Tallahassee, Florida, VA Medical Center and Vet Center. See 38 C.F.R. § 3.159(c)(2).

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, to include expressly addressing whether the Veteran is entitled to a TDIU rating, to include consideration of whether the Veteran's claim should be submitted to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


